IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KIMBRA WILLIAMS,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-1693

JACKSON COUNTY, FLORIDA
and SHERIFF OF JACKSON
COUNTY, FLORIDA ,

      Appellees.


_____________________________/

Opinion filed February 5, 2016.

An appeal from the Circuit Court for Jackson County.
Shonna Y. Gay, Judge.

Kerry Adkison, Chipley, for Appellant.

Timothy M. Warner and William G. Warner, of Warner Law Firm, P.A., Panama
City, and Keith C. Tischler of Jolly, Peterson & Truckenblood, P.A., Tallahassee,
for Appellees.




PER CURIAM.

      AFFIRMED.

THOMAS, OSTERHAUS, and KELSEY, JJ., CONCUR.